Exhibit 10.1

LOAN MODIFICATION AGREEMENT AND WAIVER

THIS LOAN MODIFICATION AGREEMENT AND WAIVER (“Amendment”) is dated effective as
of August 19, 2016 by and among FOUNDATION HEALTHCARE, INC., an Oklahoma
corporation (“Borrower”), the lenders from time to time party to the Credit
Agreement (collectively, “Lenders” and individually, a “Lender”), and TEXAS
CAPITAL BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent and L/C Issuer (the “Administrative Agent”).

RECITALS

A. Administrative Agent, Lenders and Borrower are parties to that certain Credit
Agreement, dated as of December 31, 2015 (as amended, the “Credit Agreement”).

B. Borrower has requested that Administrative Agent and the Lenders, among other
things:

(i) waive certain Defaults as more specifically provided herein; and

(ii) extend the time for payment of the May 2016 Temporary Advance from
August 15, 2016 to January 15, 2017;

C. Administrative Agent and the Lenders are willing to permit such modifications
subject to the terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and confessed, the parties, intending to be
legally bound, hereby agree as follows:

ARTICLE I

Recitals and Definitions

Section 1.01. Recitals. The foregoing recitals are hereby incorporated into and
made a part of this Amendment for all purposes.

Section 1.02. Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meaning as in the
Credit Agreement. Definitions contained in the Credit Agreement, as amended
hereby, and in the other Loan Documents which identify agreements, instruments
or documents shall be deemed to include all amendments and supplements to such
agreements, instruments and documents and, without any obligation on the part of
Lender to enter into any future amendments, modifications or supplements, all
future amendments, modifications, and supplements thereto entered into from time
to time.

ARTICLE II

Waiver of Defaults; Etc.

Section 2.01. Defaults. Pursuant to Sections 9.1, 9.2, 9.3, and 9.4 of the
Credit Agreement (Debt to EBITDA Ratio, Senior Debt to EBITDA Ratio,
Pre-Distribution Fixed Charge Coverage Ratio, and Post-Distribution Fixed Charge
Coverage Ratio, respectively), Borrower was required to maintain certain
financial covenants. Borrower failed to comply with such covenants for the
quarter ended June 30, 2016 and it anticipates being unable to comply with such
covenants for the quarters ended September 30, 2016, December 31, 2016, and
March 31, 2017 (collectively, the “Current Defaults”). Failure to comply with
such covenants constitutes an immediate Event of Default under Section 10.1(b)
of the Credit Agreement.

Section 2.02. Waiver of Current Defaults. Subject to satisfaction of the other
conditions set forth in this Amendment, each of the Administrative Agent and
Lenders hereby waives the Current Defaults. This waiver is limited to the
Current Defaults and shall not be deemed to be a waiver of any other provision
of the Loan Documents. Neither the execution by Administrative Agent and the
Lenders of this Amendment, nor any other act or omission by the Administrative
Agent and the Lenders in connection herewith, shall be deemed a waiver by the
Administrative Agent and the Lenders of any other Default or Event of Default
which may exist or which may occur in the future under the Credit Agreement or
any other Loan Document (collectively “Other Violations”). Similarly, nothing
contained in this Amendment shall, directly or indirectly, in any way
whatsoever, either (a) impair, prejudice or otherwise adversely affect the
rights of the Administrative Agent and Lenders at any time to exercise any
right, privilege, or remedy in



--------------------------------------------------------------------------------

connection with the Loan Documents with respect to any Other Violations, or
(b) constitute any course of dealing or other basis for altering any obligation
of Borrower or any Obligated Party or any right, privilege, or remedy of Lender
under the Loan Documents. Nothing in this Amendment shall be construed to be a
consent or waiver by the Administrative Agent or any Lender to any Other
Violations.

ARTICLE III

Amendments and Additions to Credit Agreement

Section 3.01. Definition of Maturity Date; May 2016 Temporary Advance. The
definition of “Maturity Date” in Section 1.1 of the Credit Agreement is amended
and restated to read as follows:

“Maturity Date” means (a) with respect to the Revolving Credit Facility,
December 30, 2018, or such earlier date on which the Revolving Credit Commitment
of each Revolving Credit Lender terminates as provided in this Agreement;
provided that any and all amounts outstanding under the May 2016 Temporary
Advance shall be due and payable on January 15, 2017, and (b) with respect to
the Term Loan Facility, December 30, 2020; provided, however, that, in each
case, if such date is not a Business Day, the Maturity Date shall be the next
succeeding Business Day.

Section 3.02. May 2016 Temporary Advance. Section 2.10(g) of the Credit
Agreement is hereby amended and restated to read as follows:

(g) May 2016 Temporary Advance. Subject to the terms and conditions of this
Agreement, each Lender listed on Annex I attached to that certain Loan
Modification and Waiver dated May 11, 2016 severally agrees to make one or more
revolving credit loans to Borrower from time to time from May 11, 2016 until
January 15, 2017 in an aggregate principal amount for such Lender at any time
outstanding up to but not exceeding the amount listed on Annex 1 (the “May 2016
Temporary Advance”). Each May 2016 Temporary Advance shall be deemed to be a
Revolving Credit Borrowing, shall be evidenced by a separate Revolving Credit
Note, and the Revolving Credit Commitment of each Revolving Credit Lender shall,
until the May 2016 Temporary Advance is paid in full, be deemed amended to take
into account such advances. Borrower agrees that any and all May 2016 Temporary
Advances, as determined by the Administrative Agent, shall be paid in full on or
before January 15, 2017. Each of the Lenders acknowledges and agrees that, so
long as any amount remains outstanding under this clause (g), payments on the
Obligations to be applied to the Revolving Credit Loans shall be applied first
to the advances hereunder.

Section 3.03. Subordinated Debt. Section 8.17 of the Credit Agreement is hereby
amended and restated to read as follows:

Section 8.17 Subordinated Debt. Each of the Borrower Entities will perform and
observe all of their respective agreements and covenants under and pursuant to
the Subordinated Debt and shall not modify, amend, terminate or cancel any
documents, agreements or instruments related to the Subordinated Debt without
the prior written consent of the Required Lenders, which consent shall not be
unreasonably withheld, conditions or delayed. Borrower (a) will cause the
Subordinated Debt at all times to be subject to a subordination agreement in
form and substance satisfactory to the Administrative Agent; and (b) shall not
make, or permit any Borrowing Entity to make, any payments on any Subordinated
Debt other than as provided in such subordination agreement. Notwithstanding the
foregoing, the Houston Hospital Note shall not be subject to a subordination
agreement, but shall at all times remain unsecured. Borrower shall cause the
Houston Hospital to perform and observe all of its respective agreements and
covenants under and pursuant to the Houston Hospital Note and shall not modify,
amend, terminate or cancel the Houston Hospital Note without the prior written
consent of the Required Lenders, which consent shall not be unreasonably
withheld, conditions or delayed. No payments shall be made with respect to the
Houston Hospital Note from August 19, 2016 through June 30, 2017. Thereafter, if
no Default or Event of Default has occurred or will occur as a result of such
payments, and Borrower has demonstrated to Administrative Agent, in form and
substance satisfactory to Administrative Agent, that Borrower is in compliance
with the covenants listed in Article 9 of the Credit Agreement (as if compliance
with such covenants had not been waived), regularly scheduled payments on the
Houston Hospital Note shall be permitted. If notice of non-payment is required
or desired by Administrative Agent, Borrower shall cause such notice to be
delivered to the holder of the Houston Hospital Note.

Section 3.04. Preferred Shares. Section 8.19 of the Credit Agreement is hereby
amended and restated to read as follows:

Section 8.19 Preferred Shares. Borrower will cause TSH to perform and observe
all of its respective agreements and covenants under and pursuant to the
Preferred Shares and shall not permit the modification, amendment, termination
or cancellation any documents, agreements or instruments related to the
Preferred Shares without the prior written consent of the Required Lenders,
which consent shall not be unreasonably withheld, conditioned or delayed. No
payments with respect to the Preferred Shares may be made to the holders thereof
from August 19, 2016 through June 30, 2017. Thereafter, if no Default or Event
of Default has occurred or will occur as a result of such payments, and Borrower
has demonstrated to Administrative Agent, in form and substance satisfactory to
Administrative Agent, that Borrower is in compliance with the covenants listed
in



--------------------------------------------------------------------------------

Article 9 of the Credit Agreement (as if compliance with such covenants had not
been waived), payments with respect to the Preferred Shares may be made to the
holders thereof. If notice of non-payment is required or desired by
Administrative Agent, Borrower shall cause such notice to be delivered to the
holders of the Preferred Shares.

Section 3.05. Additional Covenants and Requirements through June 30, 2017;
Interest Rate. Notwithstanding anything to the contrary contained in the Credit
Agreement or any other Loan Document:

(a) Borrower shall furnish to Administrative Agent (with copies for each
Lender), on or before 3:00 p.m., Dallas, Texas time on August 26, 2016, and on
or before 3:00 p.m., Dallas, Texas time, on each Friday thereafter until
June 30, 2017, in form and substance reasonably satisfactory to Administrative
Agent:

(i) a rolling thirteen week cash summary report for the Borrowing Entities;

(ii) a Houston Hospital syndication update, including a report of cash received
from investors and placed into escrow; and

(iii) account payable aging classifying the accounts payable of the Borrowing
Entities by categories of 0-30, 31-60, 61-90 and over 90, from date of invoice.

(b) Borrower shall, at all times, maintain:

(i) total cash balances of the Borrowing Entities in excess of $2,000,000;
provided that the failure to maintain such cash balances shall not be an Event
of Default if, within five (5) days of the occurrence of such failure, such
failure is cured to the reasonable satisfaction of the Administrative Agent; and

(ii) total accounts payable of the Borrowing Entities past due by 91 plus days
of less than $6,250,000.

(c) Borrower shall not permit the EBITDA of the Borrower Entities (excluding
asset sales and one time payments) (a) for the fiscal quarter ended
September 30, 2016, to be less than $1,750,000; and (b) for the fiscal quarter
ended December 31, 2016, and for each fiscal quarter thereafter, to be less than
$4,250,000.

Borrower acknowledges and agrees that the failure to maintain any of the
requirements in Section 3.03 above shall be an immediate Event of Default under
the Credit Agreement and the other Loan Documents.

(d) Subject to Section 2.8(g) of the Credit Agreement regarding the Default
Interest Rate, from August 19, 2016 to and including June 30, 2017, all
outstanding amounts under the Revolving Credit Loans and Term Loans shall bear
interest at the applicable Interest Rate based on the Base Rate; provided the
Base Rate as used in the determination of the Interest Rate from time to time
shall not at any time be less than 3.50%.

ARTICLE IV

Conditions

Section 4.01. Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent, in form and
substance satisfactory to Lender, unless specifically waived in writing by
Administrative Agent:

(a) Administrative Agent shall have received this Amendment originally executed
and delivered by Borrower and the Lenders;

(b) Administrative Agent shall have received an Authority Certificate executed
by an officer of Borrower;

(c) Administrative Agent shall have received an acknowledgment and consent from
the Guarantors in the form attached hereto as Annex I;

(d) Administrative Agent shall have received from Borrower, for the benefit of
the Lenders, a fee as described in the Fee Letter dated on or about even date
herewith;

(e) The representations and warranties contained herein, in the Credit
Agreement, as amended hereby, and in each other Loan Document, as amended of
even date herewith, shall be true and correct as of the date hereof, as if made
on the date hereof;

(f) Except for the Current Defaults, no Default or Event of Default shall have
occurred and be continuing;

(g) All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto, shall be satisfactory to Lender;

(h) Administrative Agent shall have received from Borrower payment of all
expenses incurred by Lender to date, including reasonable attorneys’ fees and
costs; and



--------------------------------------------------------------------------------

(i) Lender shall have received such other documents, instruments or certificates
as Lender and its counsel may reasonably require, including such documents as
Lender in its sole discretion deems necessary or appropriate to effectuate the
terms and conditions of this Amendment and the Loan Documents.

ARTICLE V

Ratifications, Representations and Warranties

Section 5.01. Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement and the other Loan Documents and, except as
expressly modified and superseded by this Amendment, the terms and provisions of
the Credit Agreement and the other Loan Documents are ratified and confirmed and
shall continue in full force and effect. The Credit Agreement, as amended, and
the other Loan Documents, as amended, shall continue to be legal, valid, binding
and enforceable in accordance with their respective terms.

Section 5.02. Representations and Warranties. Borrower hereby represents and
warrants to the Administrative Agent and the Lenders as follows:

(a) the execution, delivery and performance of this Amendment and any and all
other Loan Documents executed and/or delivered in connection herewith have been
authorized by all requisite action on the part of Borrower and do not and will
not conflict with or violate any provision of any applicable law, the
organizational documents of, or any agreement, document, judgment, license,
order or permit applicable to or binding upon any of the Borrower; and no
consent, approval, authorization or order of and no notice to or filing with,
any court or governmental authority or third person is required in connection
with the execution, delivery or performance of this Amendment or to consummate
the transactions contemplated hereby;

(b) the representations and warranties contained in the Credit Agreement, as
amended, and in each of the other Loan Documents, as amended, are true and
correct on and as of the date hereof as though made on and as of the date
hereof, except to the extent such representations and warranties relate to an
earlier date;

(c) Except for the Current Defaults, Borrower is in full compliance with all
covenants and agreements contained in the Credit Agreement, as amended, and in
each of the other Loan Documents, as amended; and

(d) Borrower acknowledges and agrees that each of the Administrative Agent and
Lenders is in full compliance with all covenants and agreements contained in the
Credit Agreement, as amended, and in each of the other Loan Documents, as
amended.

Section 5.03. Renewal and Extension of Security Interests and Liens. Borrower
hereby acknowledges, ratifies, reaffirms and renews the liens and security
interests created by and granted in the Loan Documents in all of the assets of
Borrower and Guarantors now or hereafter owned (collectively, together with any
and all substitutes, replacements and proceeds thereof, the “Collateral”).
Borrower agrees that this Amendment shall in no manner affect or impair the
liens and security interests securing the Obligations, and that such liens and
security interests shall not in any manner be waived, the purposes of this
Amendment being to modify the Credit Agreement as herein provided, and to carry
forward all liens and security interest securing same, which are acknowledged by
Borrower to be valid and subsisting, perfected in favor of Lender and prior in
right and interest over any other liens or security interests existing on the
Collateral. Borrower covenants and agrees that no security interests or liens
exist on the Collateral, except in favor of Lender and as otherwise expressly
permitted in the Credit Agreement.

Section 5.04. Modification. Borrower acknowledges and agrees that (a) this
Amendment shall not constitute a novation or otherwise extinguish the
Obligations evidenced by the Credit Agreement, as amended, or the other Loan
Documents, as amended; (b) the Obligations shall be paid in accordance with the
terms and conditions of the Credit Agreement, as amended, and the other Loan
Documents, as amended; and (c) neither Borrower nor any Guarantor has any right
of offset, defense, or counterclaim to the payment and performance of the Notes
or any of the other Obligations under the Credit Agreement, as amended, or any
other Loan Document, as amended. Neither the Administrative Agent nor the
Lenders have made any commitment, either express or implied, to extend the
maturity date of the Notes, or to provide Borrower with any financing, beyond
the maturity date of the Notes, it being expressly acknowledged and agreed to by
Borrower that the Obligations shall be due and payable in full as set forth in
the Loan Documents.

ARTICLE VI

Miscellaneous

Section 6.01. Survival of Representations and Warranties. All representations
and warranties made in this Amendment, the Credit Agreement or any other
document or documents relating thereto, including, without limitation, any Loan
Document furnished in connection with this Amendment, shall survive the
execution and delivery of this Amendment and the other Loan Documents, and no
investigation by the Administrative Agent or any Lender or any closing shall
affect the representations and warranties or the right of the Administrative
Agent and Lenders to rely upon them.



--------------------------------------------------------------------------------

Section 6.02. Reference to Credit Agreement and the Other Loan Documents. Each
of the Loan Documents, including the Credit Agreement and any and all other
agreements, documents or instruments now or hereafter executed and delivered
pursuant to the terms hereof or pursuant to the terms of the Credit Agreement
and the other Loan Documents, as amended hereby, are hereby amended so that any
reference in such Loan Documents to the Credit Agreement or any other Loan
Document shall mean a reference to the Credit Agreement and the other Loan
Documents as amended hereby or of even date herewith, and as may be further
amended from time to time.

Section 6.03. Expenses of Lender. As provided in the Credit Agreement, Borrower
agrees to pay on demand all reasonable costs and expenses incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and the other Loan Documents executed pursuant
hereto and any and all amendments, modifications, and supplements hereto,
including, without limitation, the reasonable costs and fees of Administrative
Agent’s legal counsel, and all reasonable costs and expenses incurred by
Administrative Agent in connection with the enforcement or preservation of any
rights under the Credit Agreement, as amended hereby, or any other Loan
Document.

Section 6.04. RELEASE. BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO PAY AND PERFORM THE OBLIGATIONS UNDER THE LOAN DOCUMENTS OR TO SEEK
AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM THE ADMINISTRATIVE
AGENT AND LENDERS. BORROWER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND
FOREVER DISCHARGES THE ADMINISTRATIVE AGENT, LENDERS, AND THEIR RESPECTIVE
PREDECESSORS, AGENTS, EMPLOYEES, ATTORNEYS, SUCCESSORS AND ASSIGNS
(COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER,
KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH THE BORROWER MAY NOW OR
HEREAFTER HAVE AGAINST THE RELEASED PARTIES (OR ANY OF THEM), IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY OF THE OBLIGATIONS,
INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING,
COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT,
AS AMENDED, OR OTHER LOAN DOCUMENTS, AS AMENDED, AND NEGOTIATION FOR AND
EXECUTION OF THIS AMENDMENT (COLLECTIVELY, THE “RELEASED CLAIMS”). WITHOUT
LIMITING ANY PROVISION OF THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT, IT IS THE
EXPRESS INTENTION OF THE PARTIES HERETO THAT THE RELEASED CLAIMS INCLUDE ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES WHATSOEVER (INCLUDING ATTORNEYS’ FEES) ARISING OUT OF OR
RESULTING FROM THE SOLE CONTRIBUTORY OR ORDINARY NEGLIGENCE OF THE RELEASED
PARTIES (OR ANY OF THEM).

Section 6.05. Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable in such
jurisdiction.

Section 6.06. APPLICABLE LAW. THIS AMENDMENT AND, EXCEPT AS OTHERWISE SET FORTH
THERIN, THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE LENDER SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

Section 6.07. Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Administrative Agent, the Lenders, the Borrower, and
their respective successors and assigns, except Borrower may not assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent.

Section 6.08. Counterparts; Facsimiles. This Amendment may be executed in one or
more counterparts, each of which when so executed shall be deemed to be an
original, but all of which when taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or portable document format (pdf) shall be equally as effective as delivery of
an executed original counterpart and shall constitute a covenant to deliver an
executed original counterpart, but the failure to do so shall not affect the
validity, enforceability and binding effect of this Amendment.

Section 6.09. Further Assurances. Borrower shall execute and deliver, or cause
to be executed and delivered, to the Administrative Agent such documents and
agreements, and shall take or cause to be taken such actions as the
Administrative Agent may, from time to time, reasonably request to carry out the
terms of this Amendment and the other Loan Documents.



--------------------------------------------------------------------------------

Section 6.10. Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

Section 6.11. ENTIRE AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT, THE NOTES,
AND THE OTHER LOAN DOCUMENTS, EACH AS AMENDED, REPRESENT THE ENTIRE AGREEMENT
AMONG THE PARTIES RELATED TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

Section 6.12. Amendment as a Loan Document. This Amendment constitutes a Loan
Document and any failure of the Borrower to comply with the terms and conditions
of this Amendment shall result in an Event of Default under the Credit Agreement
and the other Loan Documents.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment to be effective as
of the date first written above.

 

ADMINISTRATIVE AGENT:

TEXAS CAPITAL BANK, NATIONAL

ASSOCIATION

By:  

/s/ DEBORAH T. PURVIN

  Deborah T. Purvin, Senior Vice President BORROWER: FOUNDATION HEALTHCARE, INC.
By:  

/s/ HUBERT U. KING

  Hubert U. King, CFO LENDER:

TEXAS CAPITAL BANK, NATIONAL

ASSOCIATION

By:  

/s/ DEBORAH T. PURVIN

  Deborah T. Purvin, Senior Vice President LENDER: LEGACYTEXAS BANK By:  

/s/ LINDSEY BURRIS

  Lindsey Burris, Assistant Vice President LENDER: INTRUST BANK, NATIONAL
ASSOCIATION By:  

/s/ TOM O’KEEFE

  Tom O’Keefe, Market President